UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6417



TERENCE KEVIN BETHEA,

                                              Plaintiff - Appellant,

          versus


MARYLAND STATES ATTORNEY’S OFFICE FOR PRINCE
GEORGE’S COUNTY, MARYLAND,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-00-627-WMN)


Submitted:   July 31, 2000                 Decided:   August 22, 2000


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Terence Kevin Bethea, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terrence Kevin Bethea appeals the district court’s order deny-

ing his complaint filed under 42 U.S.C.A. § 1983 (West Supp. 2000).

In this complaint, Bethea alleges that the Maryland States Attor-

ney’s Office has refused to comply with his requests for infor-

mation in violation of state law and the Freedom of Information

Act, and in so doing is violating his right to due process, osten-

sibly through interference with his right to access the courts.

     We have reviewed the record and the district court’s opinion

and find no reversible error in the district court’s determination

that Bethea failed to demonstrate the relevance of his requested

material.     We therefore affirm on the reasoning of the district

court. See Bethea v. Maryland States Attorney’s Office, No. CA-00-

627-WMN (D. Md. Mar. 10, 2000).       However, because Bethea may be

able to amend his complaint to explain the relevance of this mate-

rial, we modify the district court’s order to reflect a dismissal

without prejudice.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                AFFIRMED AS MODIFIED




                                  2